DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicant argues that the finality of the Office Action is premature and that The Office did not present a prior art rejection of the claims in the non-final Office Action dated October 2, 2020. However, the rejections presented in the Final Office Action (01/27/2021) and are based on amendments made to the claims and can therefore be made final. The Examiner notes that MPEP 2173.06 states:
“…where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.” See MPEP 2173.06, II.
 
Further, Applicant’s amendments significantly broadened the scope of the claims prompting further search and reconsideration of the claimed subject matter.
Applicant’s after final amendments, filed 03/18/2021, would appear to overcome the previous prior art of record presented in the Final Office Action filed 01/27/2021.  However, upon further search and consideration, new art (Suk et al. (US 2018/0005396)) was found that discloses the newly added features. Particularly, Suk, in claim 2, discloses “wherein in the calculating step, the photographed brightness distribution is calculated using at least one of a linear regression model…”. 

Thus, the Examiner notes the previous art of Won in combination with newly found art Suk reads on the limitation of “obtaining a binary image from the gray scale …images based on threshold value (Vth) defined in Vth = (0.418 X Bmean + 1.051 X Bmax) + 7.973, wherein B is a brightness value, using mean and max values of brightness of whole moving images”. Specifically, Suk indicates that applying linear regression to image processing for adjusting brightness is not new in the art. Adjusting this known technique with the specific scaling factors claimed would only involve routine experimentation. Therefore the claims do not appear to be in condition for allowance and further search and consideration is needed.

Conclusion
Multiple telephone calls were made to Jennifer Wilson beginning 03/31/2021 to request an interview, but did not result in an interview. Therefore, a written response is submitted in order to file a timely response.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADREANNE A. ARNOLD/         Examiner, Art Unit 3792                                                                                                                                                                                               
/ALLEN PORTER/         Primary Examiner, Art Unit 3792